PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence imposed on September 21, 2001, in Leon County Circuit Court case number R2000-3348, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). We note that in accordance with the lower tribunal’s order regarding petitioner’s entitlement to a belated appeal, the Public Defender has been appointed to represent petitioner on appeal.
BOOTH, WEBSTER and LEWIS, JJ., concur.